COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


EMANUEL DONTA HOLLEY, S/K/A
 EMANUEL E. HOLLEY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1085-01-1                  JUDGE RICHARD S. BRAY
                                               APRIL 9, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Johnny E. Morrison, Judge

          Joseph R. Winston, Special Appellate Counsel
          (Public Defender Commission, on briefs), for
          appellant.

          Michael T. Judge, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Emanuel Donta Holley (defendant) was convicted in a bench

trial for possession of cocaine with intent to distribute, a

violation of Code § 18.2-248.   On appeal, he challenges the

sufficiency of the evidence to prove the requisite intent to

distribute.   Finding no error, we affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     In accordance with well established principles, we consider

the evidence in the light most favorable to the party prevailing

below, the Commonwealth in this instance.    Watkins v.

Commonwealth, 26 Va. App. 335, 348, 494 S.E.2d 859, 866 (1998)

(citation omitted).

     Viewed accordingly, the evidence disclosed that, on the

evening of October 12, 2000, Portsmouth Police Officers D.B.

Smith and S.W. Johnson observed three men "standing on [a]

sidewalk" and detected a "strong odor of burnt marijuana."    As

the officers approached the group, defendant "bent down[,] . . .

did something by his boot" or "pants leg" and began to "walk

off," onto property of the Portsmouth Redevelopment and Housing

Authority (PRHA).

     While Smith was "speaking" with defendant, Johnson

collected marijuana and a "burning marijuana joint" from the

ground adjacent to the men.    Defendant suddenly became "very

defensive," disassociating himself with the marijuana.    Johnson

then recognized defendant from a previous encounter and advised

Smith "he had warned [defendant] previously about trespassing"

on PRHA property.     As Smith "went to . . . arrest [defendant]

for trespassing," defendant "pulled his jeans up[,] kicked both

his legs up," and "a baggie of crack cocaine," "not quite the

size of a golf ball," fell "from his left boot."     The cocaine

was described as "several large rocks."



                                 - 2 -
     A search of defendant's person incidental to arrest yielded

a cellular telephone, a pager and $925 cash in $1 to $50 bills,

segregated by denomination.    A certificate of analysis,

introduced into evidence, reported the "baggie" contained 3.72

grams of cocaine, but defendant possessed no paraphernalia

related to use of the drug.

     At trial, Detective B.J. Karpowski, III was qualified as

"an expert concerning the sale, packaging, use, and distribution

of narcotics."   Without objection, Karpowski opined that "the

lack of any devices used to ingest cocaine," "the nine hundred

twenty-five dollars in various denominations, . . . broken down

into several different types of bills ranging from one dollar

bills all the way up to fifty dollar bills," and the possession

of "several large rocks" of crack cocaine were "inconsistent

with personal use" of the drug. 1   Karpowski fixed the "street

value" of the cocaine at $372.

     Recalling the encounter with Officers Smith and Johnson,

defendant testified he had spoken with "two guys" and was

proceeding to a nearby residence when the police approached and

confronted and arrested him.   He explained that the cash on his

person "came from work," "saving up," the "cell phone [was] for

[his] child when he get[s] sick," and the pager was "us[ed]




     1
       Karpowski discounted the "significan[ce]" of the cell
phone and pager to his conclusion.

                                 - 3 -
. . . before [he] got the phone."   Defendant did not address the

cocaine found in his possession.

       On appeal, defendant challenges the sufficiency of the

evidence to prove the requisite intent to distribute the

cocaine.   In reviewing the sufficiency of the evidence, we

examine the record in "the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom."    Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    The credibility of a witness,

the weight accorded testimony, and the inferences drawn from

proven facts are matters to be determined by the fact finder.

See Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473,

476 (1989).   "The judgment of a trial court . . . will be

disturbed only if plainly wrong or without evidence to support

it."    Martin, 4 Va. App. at 443, 358 S.E.2d at 418.

       "[F]or a defendant to be convicted of possession of a

controlled substance with the intent to distribute, the

Commonwealth must prove that the defendant possessed the

controlled substance contemporaneously with his intention to

distribute that substance."    Stanley v. Commonwealth, 12
Va. App. 867, 869, 407 S.E.2d 13, 15 (1991) (en banc).     "Because

direct proof of intent [to distribute drugs] is often

impossible, it must be shown by circumstantial evidence."

Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988).

                                - 4 -
     "Circumstantial evidence is sufficient to support a

conviction as long as it excludes every reasonable hypothesis of

innocence."   Tucker v. Commonwealth, 18 Va. App. 141, 143, 442
S.E.2d 419, 420 (1994).    However, "[t]he Commonwealth need only

exclude reasonable hypotheses of innocence that flow from the

evidence, not those that spring from the imagination of the

defendant."   Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433
S.E.2d 27, 29 (1993) (citations omitted).    Whether a hypothesis

of innocence is reasonable is a question of fact, see Cantrell

v. Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328, 339

(1988), and a finding by the trial court is binding on appeal

unless plainly wrong.     See Martin, 4 Va. App. at 443, 358 S.E.2d

at 418.

     Circumstances probative of an intent to distribute include

"the quantity of the drugs seized, the manner in which they are

packaged, and the presence of an unusual amount of cash,

equipment related to drug distribution, or firearms."       McCain v.

Commonwealth, 261 Va. 483, 493, 545 S.E.2d 541, 547 (2001)

(citations omitted).    Possession of such cash "in small

denominations" and the absence of evidence that an accused used

the drug are also factors indicative of an intent to distribute.

Glasco v. Commonwealth, 26 Va. App. 763, 775, 497 S.E.2d 150,

156 (1998) (citations omitted), aff'd, 257 Va. 433, 513 S.E.2d
137 (1999).



                                 - 5 -
     Here, Officer Smith discovered 3.72 grams of cocaine, "in

several large rocks," together with $925 cash in $1 to $50

bills, segregated by denomination, circumstances deemed by an

expert as inconsistent with personal use of the drug.   Moreover,

no related paraphernalia or other evidence suggested defendant

personally used the drug.   Although defendant attributed the

money to wages, "[t]he trial court was entitled to disbelieve

[defendant's] explanation and conclude that he lied to conceal

his guilt."   Dunbar v. Commonwealth, 29 Va. App. 387, 394, 512
S.E.2d 823, 827 (1999) (citation omitted).

     Such evidence sufficiently established beyond a reasonable

doubt that defendant possessed the cocaine with the necessary

intent to distribute.   Accordingly, we affirm the conviction.

                                                         Affirmed.




                               - 6 -